DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1, 9, 10, 13, 14, and 19-26 stand rejected under Section 103.  Claims 9, 10, 13, 14, and 19-26 stand rejected under Section 112(b).  Claims 20-26 stand rejected under Section 112(d).  Claims 2-8, 11, 12, and 15-18 were canceled previously. 
Applicants amended claims 1, 9, 19, 21, 25, and 26, and canceled claims 10 and 20.  Applicants argue that the application is in condition for allowance.
Turning first to the Section 112(d) rejections: Applicants’ amendments to the claims address the previously noted Section 112(d) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(d) rejections are withdrawn.
Section 112(b) rejections: Applicants’ amendments overcome the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that can be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 9, 13, 14, 19, and 21-26 are allowed.
Note: No amendments are made with this Examiner’s Comment. 

Reasons for Allowance
Claims 1, 9, 13, 14, 19, and 21-26 are allowed.
The closest prior art is Chen, U.S. Pat. Pub. No. 2019/0237524, which discloses all the limitations of the claims except for the claimed ratios.  Instead, Chen discloses differences in the slope of the pixel openings for different subpixels.  However, this information is insufficient to provide guidance as to differences in sub-pixel ratio openings between different subpixels. 
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the green organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the green organic light-emitting diodes is between 1.2 and 1.3, and a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the blue organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the blue organic light-emitting diodes is between 1.45 and 1.55”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “wherein a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to green organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the green organic light-emitting diodes is between 1.2 and 1.3, and a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to red organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the red organic light-emitting diodes is between 1.45 and 1.55”, in combination with the remaining limitations of the claim.
With regard to claims 13, 14, 21-24, and 26: The claims have been found allowable due to their dependency from claim 9 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “wherein a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to green organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the green organic light-emitting diodes is Docket No. BOE19303PCTUSbetween 1.2 and 1.3, and a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to red organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the red organic light-emitting diodes is between 1.45 and 1.55”, in combination with the remaining limitations of the claim.
With regard to claim 25: The claim has been found allowable due to its dependency from claim 19 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897